Citation Nr: 1117797	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  97-33 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence and mood disorder prior to December 28, 1999.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to December 28, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in a decision dated in April 2006, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD and a TDIU prior to December 28, 1999.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2007, the Court granted a joint motion of the parties and remanded these matters to the Board for actions in compliance with the joint motion.  This case was before the Board in December 2007 when it was remanded for additional development.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD with alcohol dependence and mood disorder more nearly approximated total than deficiencies in most areas for the entire initial evaluation period prior to December 28, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for PTSD with alcohol dependence and mood disorder have been met for the period prior to December 28, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The issue of entitlement to a TDIU is moot.  Vettese v.  Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443  (1994); Bradley v. Peake, 22 Vet. App. 280 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of his claims.  In addition, the  Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for a 100 percent schedular rating for PTSD with alcohol dependence and mood disorder.  Since entitlement to a total rating has been established, the claim for a TDIU has been rendered moot.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).  

PTSD With Alcohol Dependence and Mood Disorder

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Under the General Rating Formula for Mental Disorders, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In the case at hand, service connection for PTSD was granted in the January 1999 rating decision on appeal.  A 50 percent schedular rating was assigned, effective November 12, 1996.  The disability was ultimately assigned a 100 percent schedular rating, effective December 28, 1999.  

Service connection for alcohol dependence and mood disorder was granted in a February 2006 rating decision, and included in the 100 percent rating for PTSD.  An April 2008 rating decision clarified that the award of service connection for alcohol dependence and mood disorder secondary to PTSD was established effective November 12, 1996.

After carefully reviewing the evidence of record, the Board concludes that the occupational and social impairment from the Veteran's PTSD with alcohol dependence and mood disorder for the period prior to December 28, 1999, more nearly approximates the total impairment required for a 100 percent rating. than the deficiencies in most areas contemplated by a 70 percent rating.

VA outpatient treatment records dated from 1996 to 1999 note that the Veteran was seen for PTSD, mood disorder and alcohol dependence, with symptoms including: drinking 10-15 beers per day; nightmares; intrusive thoughts; flashbacks; hypervigilance; depression; and withdrawal from others.  His alcoholism was causing family conflict.  

The Veteran was afforded VA psychiatric examinations in February 1997, March 1998 and July 1999.  He reported that his symptoms included: past suicidal ideation; insomnia; nightmares; hypervigilance; excessive drinking; recurrent intrusive thoughts; social isolation; poor control of aggressive impulses; depression; anxiety; and lack of friends.  He was married to his fifth wife.  On examination in March 1998, he wearing soiled clothing; his hair was long and unkempt.  On examination in July 1999 the Veteran reported that he was drinking about 2 six packs of beer a day and that he sometimes drank whiskey.  The examiner concluded that, due to work-related injuries and possibly his chronic alcohol dependence, the Veteran had significant industrial impairment.
 
The Board acknowledges that the medical evidence of record does not reflect that the Veteran experienced all of the symptoms associated with the 100 percent schedular rating for the period prior to December 28, 1999.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In the Board's opinion, the evidence for the period prior to December 28, 1999, shows that the social and industrial impairment due to PTSD with alcohol dependence and mood disorder more nearly approximated total than deficiencies in most areas.

Accordingly, the Board concludes that the Veteran is entitled to an evaluation of a 100 percent throughout the period prior to December 28, 1999.

TDIU

With respect to the Veteran's claim for a TDIU prior to December 28, 1999, the Board notes that the Veteran's only service-connected disability is PTSD with alcohol dependence and mood disorder.  A TDIU rating contemplates that the schedular rating is less than total.  38 C.F.R. § 4.16(a).  Because the Board has determined that the Veteran's PTSD with alcohol dependence and mood disorder warrants a 100 percent rating prior to December 28, 1999 (throughout the period of the claim), and because the Veteran's claim for a TDIU was filed during the claim period (in December 1996), the claim for a TDIU is rendered moot.  See Vettese, 7 Vet App. 31 ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland, 6 Vet App. 443; and Bradley, 22 Vet. App. 280. 




ORDER

A 100 percent disability rating for PTSD with alcohol dependence and mood disorder for the initial rating period prior to December 28, 1999, is granted, subject to the criteria applicable to  the payment of monetary benefits.

The appeal for entitlement to a TDIU prior to December 28, 1999, is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


